Citation Nr: 0841325	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for anal fissure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  The veteran moved to Phoenix, Arizona, during 
the pendency of this appeal and, because he is a VA employee, 
the RO in Albuquerque, New Mexico, now has jurisdiction over 
the claim.  

In March 2007, the veteran testified before a Decision Review 
Office (DRO) at a hearing at the RO in Reno, Nevada.  In 
January 2008, the veteran also testified before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing in Phoenix.  Transcripts from both hearings are 
associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the veteran currently has a residual 
back injury which is due to any incident or event in military 
service, and degenerative joint disease was not manifested 
within one year after separation from active service.

2.  The competent and probative evidence preponderates 
against a finding that the veteran currently has a residual 
neck injury which is due to any incident or event in military 
service.

3.  Hemorrhoids were noted at the veteran's enlistment 
examination in July 1969.  


4.  The competent and probative evidence preponderates 
against a finding that the veteran's pre-existing hemorrhoids 
underwent a permanent increase in severity during active 
military service.  

5.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has anal fissure which is due to any incident or event in 
military service.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by service, nor may degenerative joint disease be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Residuals of a neck injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  Hemorrhoids were noted upon entry into active military 
service, and the presumption of soundness does not attach.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) 
(2008).

4.  Hemorrhoids were not aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 4.114, Diagnostic Code 7336 (2008).

5.  Anal fissure was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2006 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran an 
additional letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from June 2002 to 
October 2007.  The veteran submitted private medical records 
from his chiropractor, Dr. B.J.B., dated from 2001 to 2006.  
The veteran was also afforded a VA examination in May 2007, 
and he was provided an opportunity to set forth his 
contentions during the hearings held before a DRO and the 
undersigned VLJ.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In this regard, the veteran testified that it appears all of 
his service treatment records (STRs) are not associated with 
the claim file.  However, the RO requested the veteran's 
complete STRs, and the records associated with the claims 
file document treatment received from July 1969 to May 1974.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Back and Neck Injuries

The veteran has asserted that service connection is warranted 
because he sustained back and neck injuries in a motorcycle 
accident during service.  In the alternative, he contends he 
sustained such injuries from moving a heavy desk during 
service.  

Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

Review of the service treatment records shows the veteran did 
complain of any problems with his back or neck at his pre-
enlistment examination in July 1969.  However, in September 
1970, the veteran presented for treatment complaining of 
severe pain on his entire left side, including the left side 
of his neck, after being in a motorcycle accident the day 
before.  The veteran reported that, after avoiding hitting a 
child, he slid on his left side of his body and remembered 
abruptly turning his neck to the left.  The veteran was 
admitted to the dispensary with severe spasms of the 
trapezium muscles, which were treated with medication.  The 
muscle spasms were relieved after two days of treatment, and 
the veteran returned to full duty.  He did not lodge any 
pertinent complaint involving his back at that time, and 
there are no subsequent complaints, treatment, or findings 
related to the veteran's back or neck throughout the 
remainder of service.  In fact, the veteran's spine and neck 
were normal on clinical evaluation at both his October 1972 
re-enlistment examination and his May 1974 pre-discharge 
examination.  

The post-service medical evidence of record does not reveal 
any complaints or treatment for disability of the neck or 
cervical spine,.  The first time the veteran is shown in the 
documentary record to have had any problem with his back was 
in January 2001.  At that time, he veteran presented for 
chiropractic treatment complaining of low back pain, with 
occasional numbness in his thighs that had persisted for five 
weeks.  The veteran reported that his back problems initially 
began in 1995, and he was diagnosed with two herniated disks 
and a pinched sciatic nerve at that time.  He reported that 
he responded well to the treatment he received, and did not 
have any significant low back pain until he presented for 
treatment in 2001.  The examiner also noted the veteran's 
report of suffering whiplash in a motor vehicle accident in 
1975.  Private medical records show the veteran continued to 
receive treatment for his low back pain from 2001 to 2006.  
However, the veteran's chiropractor, Dr. B.J.B., never 
related the veteran's low back disability to his military 
service.  

In May 2007, the veteran was afforded a VA examination in 
order to determine whether he currently has any back or neck 
disabilities that are related to his military service.  After 
reviewing the claims file and noting the veteran's reported 
medical history, the VA physician performed the examination, 
which included clinical evaluation and X-rays of the 
veteran's cervical, thoracic, and lumbar spine.  The final 
diagnoses were degenerative disc disease of the cervical 
spine from C4 to C7 and of the lumbar spine, as seen on X-
ray.  The veteran was also diagnosed with degenerative joint 
and disc disease of the thoracic spine.  The May 2007 VA 
examiner opined that it is less than likely that the 
degenerative changes in the veteran's spine are the result of 
the motorcycle accident in service.  In making this 
determination, the May 2007 VA examiner noted the lack of 
significant symptoms after the accident in 1970, the 
veteran's normal clinical examinations upon his re-enlistment 
and discharge from service, and the negative post-service 
bone imaging in 2002.  The VA examiner also noted that the 
veteran's subsequent activity and weight could have easily 
contributed to the degenerative changes in his spine.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
current back or neck disability.  In making this 
determination, the Board notes that, while the veteran 
suffered muscle spasms in his neck after the September 1970 
motorcycle accident, the spasms resolved after two days of 
treatment and there is no indication that he sought treatment 
for any residual neck problems during the remaining four 
years of his military service.  Further, the Board notes 
there is no post-service medical evidence of record showing 
complaints or treatment for a residual neck disability.  

As to the veteran's back, there is no indication that he 
complained of, or sought treatment for, a back disability at 
any time during service, including after the September 1970 
motorcycle accident or at his re-enlistment and pre-discharge 
examinations in October 1972 and May 1974, respectively.  The 
Board notes that the veteran testified that his back and neck 
problems might be a result of moving a heavy desk during 
service; however, the STRs only show complaints of a groin 
injury after lifting a heavy desk in March 1972, with no 
mention of an associated back or neck problem.  As noted, the 
first time the veteran is shown to have had a back problem 
was in January 2001, which the Board notes is more than 20 
years after he was separated from service.  

In this regard, the veteran testified that he has received 
treatment for his back since the 1990s.  There is also 
evidence which shows the veteran suffered whiplash as a 
result of a motor vehicle accident in 1975.  However, the 
veteran testified that he is unable to obtain medical records 
from the physicians who treated him for his back and neck 
problems after service, because he cannot remember their 
names or they have moved or closed their offices.  In fact, 
the evidentiary record was left open for 60 days following 
the January 2008 Travel Board hearing in order for the 
veteran to submit additional medical records in support of 
his claim.  However, the veteran has not submitted or 
identified any medical records which show he received 
treatment for his back or neck during the 20 post-service 
years.  

This gap of many years in the record militates against a 
finding that the veteran suffered an injury or disease in 
service which caused a chronic back or neck disorder, and 
also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In evaluating the ultimate merit of this claim, the Board 
finds most probative the opinions rendered by the May 2007 VA 
examiner.  As noted, the VA examiner reviewed the claims file 
and examined the veteran prior to rendering his conclusion 
that the veteran's current degenerative spinal changes are 
not related to the motorcycle accident during service.  The 
Board finds probative that there is no opposing medical 
evidence of record which suggests that the veteran's current 
neck and back disabilities are related to his military 
service, to include the motorcycle accident therein.  

The Board notes the veteran has argued that the May 2007 VA 
examination was inadequate.  We have carefully considered his 
argument; however, the examination report reflects that the 
May 2007 VA examiner conducted a thorough examination of the 
veteran's cervical, thoracic, and lumbar spine, which 
included X-rays and range-of-motion testing.  As a result, 
the Board finds the May 2007 VA examination was adequate, and 
there is no need to remand this case for a new VA examination 
and/or opinion.  

The veteran was given ample opportunity to submit evidence in 
support of his claim, and, yet, there is no medical opinion 
of record linking the veteran's current back or neck 
disabilities to his military service.  The only evidence of 
record which links the veteran's back and neck disabilities 
to his military service is the veteran's own statements.  The 
Board does not doubt that the veteran sincerely believes his 
back and neck disabilities are related to service; however, 
there is no indication that he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We recognize that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, the determination as to causation 
and nexus in this case requires a professional medical 
opinion and, as discussed above, there is no medical opinion 
of record which relates the veteran's current back or neck 
disabilities to his military service.  

The Board has considered whether presumptive service 
connection is available in this case.  In this regard, the 
May 2007 VA examination report reflects that X-rays of the 
veteran's cervical, thoracic, and lumbar spine have revealed 
degenerative changes.  Arthritis is a one of the chronic 
diseases for which presumptive service connection can be 
granted under 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  
However, in order for presumptive service connection to 
apply, as noted above, the arthritis must be diagnosed within 
one year after the date of the veteran's separation from 
service.  See 38 C.F.R. § 3.307(a).  Here, the Board notes 
there is no evidence of degenerative changes in the veteran's 
cervical, thoracic, or lumbar spine until more than 20 years 
after he was discharged from service.  Therefore, presumptive 
service connection is not warranted in this case.  

Therefore, without any competent evidence relating the 
veteran's back and neck disabilities to military service, to 
include the motorcycle accident therein, the veteran's claim 
must be denied.  There is no reasonable doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Hemorrhoids

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  Mere 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation of 
that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Independent 
medical evidence is needed to support a finding that the 
preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Applying the legal criteria above, the Board notes that, at 
the veteran's pre-enlistment examination in July 1969, the 
veteran reported having a history of piles or rectal disease, 
and the examining physician noted the veteran had hemorrhoids 
characterized by pain and occasional bleeding.  The Board 
notes that hemorrhoids were noted on the July 1969 report of 
medical history, as opposed to the report of medical 
examination.  However, because the reports of medical history 
and examination were completed at the veteran's pre-
enlistment examination by the same physician, the Board finds 
the veteran's hemorrhoids were "noted" at entry into 
military service.  Since a pre-existing hemorrhoid disability 
was noted upon entry into service, the presumption of 
soundness does not apply and the burden falls upon the 
veteran to establish aggravation of the disability.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

His service treatment records show that the veteran sought 
treatment for his hemorrhoids during service.  In June 1970, 
he complained of hemorrhoids, with blood noted after bowel 
movements.  On examination, several tags were noted in the 
rectal sphincter, but they did not appear to be thrombosed.  
There was also a fissure seen.  The veteran was prescribed 
medication, ointment, and sitz baths.  In November 1971, he 
complained of passing copious amounts of blood that morning 
and the previous night.  The veteran requested corrective 
surgery for his hemorrhoids, and was prescribed sitz baths.  
The STRs do not show any additional complaints, treatment, or 
findings related to hemorrhoids, including at the veteran's 
October 1972 re-enlistment examination and May 1974 pre-
discharge examination.  In this regard, the veteran testified 
that he continued to have problems with his hemorrhoids 
during service, but stopped going to sick bay because they 
told him the same thing each time, e.g., keep the area clean 
and use Preparation H.  He also testified that the May 1974 
examination was mainly for unassociated headaches.  

At the May 2007 VA examination, the veteran reported that, 
prior to service, he had suffered from itching and a small 
amount of bleeding.  He reported that, after service, he had 
a slightly increased amount of bleeding, with blood-tinged 
bowel movements approximately once a month.  He reported that 
he has never had surgery on his hemorrhoids and that his 
current treatment includes a sitz bath, keeping the area 
clean, and using Preparation H and baby wipes.  On 
examination, the anal area was intact without lesions, 
fissures, or fistula.  The examiner noted there was an 
external hemorrhoid, which was not thrombosed or inflamed.  
The diagnosis was external hemorrhoid.  The May 2007 VA 
examiner opined, however, it is not likely that the veteran's 
hemorrhoids were aggravated beyond normal disease progression 
during military service.  The examiner noted that the 
baseline manifestations were minimally flared up during 
service, without extensive aggravation caused thereby.  

After carefully considering the evidence of record, the Board 
finds the preponderance of the evidence is against a finding 
that the veteran's pre-existing hemorrhoid disability 
underwent a permanent increase in severity during military 
service.  In making this determination, the Board notes that, 
although the veteran sought treatment for hemorrhoids during 
service, the evidence shows only a recurrence of the symptoms 
which had been noted at entry into service, with no increase 
in the severity of the hemorrhoids shown.  In this regard, 
the veteran testified that he believes his hemorrhoid 
disability was aggravated during service because he did not 
have bleeding or the same number of episodes prior to 
service.  However, the records show that the veteran reported 
at entry that his hemorrhoids were manifested by pain and 
occasional bleeding, and, when he sought treatment during 
service, he complained of the passing of blood associated 
with his hemorrhoids.  The Board also notes that the veteran 
did not lodge any pertinent complaint regarding his 
hemorrhoids at his re-enlistment and pre-discharge 
examinations, in October 1972 and May 1974, respectively, or 
at a March 1975 VA examination conducted after he had been 
discharged from service.  

Further, the veteran is shown to have received treatment for 
hemorrhoids only two times during military service, with no 
subsequent complaints or treatment and with essentially the 
same symptoms as those noted at entry into service.  In this 
context, the Board notes the veteran testified that he 
continued to have problems with hemorrhoids throughout his 
military service.  However, in terms of establishing whether 
there was a permanent increase in the veteran's hemorrhoid 
disability during service, the Board affords less probative 
value to his statements regarding the continuity of 
symptomatology during service, given the lack of 
corroborating medical evidence shown in the service treatment 
records following the November 1971 treatment or at re-
enlistment or separation from service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  The Board notes it is 
reasonable to expect the veteran to stop visiting sick bay if 
he was given the same treatment every time; however, we find 
it unlikely that the veteran would have foregone medical 
treatment during the remainder of service, or failed to make 
a pertinent complaint at subsequent examinations, had his 
hemorrhoid disability undergone a permanent increase in 
severity.  

In evaluating the ultimate merit of this claim, the Board 
finds the May 2007 VA opinion is the most competent and 
probative evidence of record.  As noted, the examiner opined 
it is not likely that the veteran's service aggravated his 
hemorrhoids beyond normal disease progression, noting that 
baseline manifestation of the veteran's disability were 
minimally flared up during service without extensive 
aggravation.  The VA examiner reviewed the claims file and 
examined the veteran prior to rendering his opinion, which 
was supported by rationale.  The Board also finds probative 
that there is no opposing medical opinion of record which 
states that the veteran's hemorrhoid disability underwent a 
permanent increase in severity during military service.  

The Board notes the veteran has contended that the May 2007 
VA examination was not adequate because the examiner did not 
conduct a sufficiently thorough examination.  However, review 
of the examination report reveals the examiner noted the 
veteran's reported medical history and provided ample 
objective evidence as to the veteran's hemorrhoid disability, 
including the presence of an external hemorrhoid.  As such, 
the Board finds the May 2007 VA examination is competent 
medical evidence, and that there is no need to obtain a new 
VA examination and/or opinion.  

In sum, the Board finds the preponderance of the evidence is 
against a finding that the veteran's pre-existing hemorrhoid 
disability underwent a permanent increase in severity during 
service and, thus, the presumption of aggravation does not 
arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board 
does not doubt that the veteran sincerely believes his 
hemorrhoids were aggravated by military service; however, the 
determination as to aggravation in this case requires an 
expert professional medical opinion, and there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion such an 
opinion.  See Espiritu, supra.

Based on the foregoing reasons and bases, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for hemorrhoids, and the benefit-of-the-doubt is 
not for application.  See Gilbert, supra.  

C.  Anal Fissure

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the veteran currently 
has an anal fissure.  The veteran's service treatment records 
show that, in June 1970, he received treatment for 
hemorrhoids, and was shown to have a fissure.  He sought 
treatment for his hemorrhoids again in November 1971; 
however, there is no objective clinical evidence of a fissure 
at that time.  In fact, the STRs are negative for any 
additional complaints or findings related to an anal fissure, 
and his anus and rectum were normal on clinical evaluation at 
his re-enlistment and pre-discharge examinations, in October 
1972 and May 1974, respectively.  

There is no post-service medical evidence of record showing 
complaints, treatment, or findings related to an anal 
fissure.  In fact, a May 2007 VA examination did not reveal 
any lesions, fissures, or fistulas on the anal surface.  

While there is evidence showing the veteran had an anal 
fissure in service, there is no medical evidence showing he 
currently has a disability manifested thereby.  In this 
regard, the Board notes that VA outpatient treatment records, 
dated from June 2002 to October 2007, reveal no complaints, 
treatment, or diagnosis related to an anal fissure.  Without 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claims process can justify 
a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, although the veteran suffered an anal 
fissure during service during the 1970s, there is no evidence 
of record which shows that the in-service fissure was a 
chronic disability, since there is no evidence of any 
complaints or treatment for anal fissure since military 
service, more than 3 decades ago.  

Therefore, the veteran's claim for service connection for an 
anal fissure must be denied, as the evidence fails to 
establish he has the claimed disability.  There is no 
reasonable doubt to be resolved in his favor.  See Gilbert, 
supra.

The Board appreciates the thorough and forthright testimony 
of the veteran at his hearing before the undersigned.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  

Entitlement to service connection for residuals of a neck 
injury is denied.  

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for anal fissure is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


